16-3418-ag
    Casset v. Sessions

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 29th day of January, two thousand eighteen.

    PRESENT: DENNIS JACOBS,
             REENA RAGGI,
             CHRISTOPHER F. DRONEY,
                             Circuit Judges.

    - - - - - - - - - - - - - - - - - - - -X
    Diodio Casset and Djiguiba Dit Ayouba
    Kamara,
             Petitioners,

                -v.-                                       16-3418

    Jefferson B. Sessions III, United
    States Attorney General,
             Respondent.
    - - - - - - - - - - - - - - - - - - - -X

    FOR PETITIONERS:                    Justin Conlon, Law Offices of
                                        Justin Conlon, Hartford, CT.

    FOR RESPONDENT:                     Steven K. Uejio (Chad A.
                                        Readler, Linda S. Wernerty, on
                                        the brief), Office of
                                        Immigration Litigation,
                                        Washington D.C.


                                           1
     Appeal from a judgment of the Board of Immigration
Appeals.

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
AND DECREED that the petition for review be DENIED.

     Diodio Casset and Djiguiba Kamara petition for review
of the denial of their applications for cancellation of
removal before the Board of Immigration Appeals (“BIA”).
We assume the parties’ familiarity with the underlying
facts, the procedural history, and the issues presented for
review.

     Casset and Kamara petitioned for cancellation of
removal pursuant to 8 U.S.C. § 1229b(b), which provides
relief from removal for an alien who can establish, among
other qualifications, “physica[l] presen[ce] in the United
States for a continuous period of not less than 10 years.”
8 U.S.C. § 1229b(b)(1). Because the “continuous period”
for the purposes of the statutory scheme ends when the
alien is served a Notice to Appear (“NTA”), Casset and
Kamara must show physical presence beginning in February
1999. See 8 U.S.C. § 1229b(d)(1); Tablie v. Gonzales, 471
F.3d 60, 62 (2d Cir. 2006). Continuous physical presence
is broken if the alien departs from the United States for
longer than 90 days or for any periods that, in the
aggregate, exceed 180 days. 8 U.S.C. § 1229b(d)(2).

     Casset is a national of Senegal who has resided in the
United States since at least 2001. Her husband, Kamara, is
a national of Cote d’Ivoire who has resided in the United
States since at least 2004. Casset’s business visitor
status expired in September 2001 and Kamara’s nonimmigrant
LULAC status expired in January 2008, so both have been
living in the United States without authorization. On
February 10, 2009, The Department of Homeland Security
(“DHS”) served Casset and Kamara with NTAs and initiated
removal proceedings.

     Casset and Kamara both claimed before the immigration
judge (“IJ”) that they arrived in the United States in
1998. To support her entry date, Casset submitted a letter
from the New York Language Center purporting to show that
she enrolled in an ESL course in March 1998. She also
                             2
provided her Senegalese passport, which showed a visa
issued on July 16, 1999 as her earliest entry date to the
United States. She could not produce any further evidence,
but asserts that the documentation showing her prior
arrival no longer exists due to circumstances involving an
abusive former spouse in Senegal. At the hearing, she also
acknowledged three trips back to Senegal between 1999 and
2001, but could not recall or prove their specific
duration.

     Kamara testified that he entered the United States in
1998 using another person’s passport and visa, but could
provide no documentary evidence supporting that date. The
only corroboration was a sworn statement from his cousin
stating that Kamara lived with him in the United States in
1998. Kamara also testified that he spent 89 days out of
the country, leaving in March 2004 and reentering on June
15, 2004 using his brother’s passport. Again there is no
documentary support.

     The IJ concluded that Casset and Kamara had failed to
sustain their burden of establishing continuous physical
presence in the United States for ten years, and the BIA
adopted and affirmed the IJ’s decision. See 8 U.S.C.
1229a(c)(4)(A); 8 C.F.R. § 1240.8(d). The agency found the
corroborating evidence submitted to support Kamara’s 1998
entry unpersuasive.1 Additionally, the IJ and BIA agreed
that neither Casset nor Kamara had shown that their trips
abroad did not exceed 90 days individually or 180 days in
the aggregate.

     “[W]e review   the agency’s factual findings only to
determine whether   they are ‘supported by substantial
evidence,’ but we   review its ‘conclusion of law de novo.’”
Huo Qiang Chen v.   Holder, 773 F.3d 396, 403 (2d Cir. 2014)
(quoting Niang v.   Holder, 762 F.3d 251, 253 (2d Cir.
1 The Government advises by letter that petitioner Casset
may have indeed arrived in the United States on March 4,
1998, as she claims, and that it withdraws its arguments
disputing her date of arrival. We therefore will not
consider the agency’s finding that Casset failed to
establish her first date of arrival in the United States
ten or more years before her NTA was issued.
                               3
2014)). The substantial evidence standard is “highly
deferential,” and the “agency’s factual findings are
‘conclusive unless any reasonable adjudicator would be
compelled to conclude to the contrary.’” Id. (quoting 8
U.S.C. § 1252(b)(4)(B)).   The IJ and BIA have the power to
assess whether a petitioner’s testimony “is credible, is
persuasive, and refers to specific facts sufficient to
demonstrate that” the burden of proof was satisfied, or
whether additional documentation is required.   8 U.S.C. §
1229a(c)(4)(B).

     The agency’s determination that Kamara and Casset
failed to establish eligibility for cancellation of removal
was reasonable. With respect to Kamara, the IJ and BIA
considered his and his cousin’s bare statements as to a
1998 arrival date, but found them unconvincing. Kamara
lacked any documented proof of when he actually arrived in
the country, and the self-serving testimony of the
petitioners and their family members was not independently
reliable absent corroborating evidence. See Y.C. v.
Holder, 741 F.3d 324, 334 (2d Cir. 2013) (failing to find
“solid support” in the form of corroborating evidence of
statements by alien and other interested parties). We
defer to the weight that the IJ and BIA assign to the
evidence they review, and the agency’s determination that
the testimony and limited documentation was deficient and
unpersuasive was not manifestly unreasonable. See Argueta
v. Holder, 617 F.3d 109, 113 (2d Cir. 2010); Barco-Sandoval
v. Gonzales, 516 F.3d 35, 36 (2d Cir. 2008).

     Turning to Casset, even accepting that she arrived in
the United States on March 4, 1998, she fails to meet her
burden to establish “continuous presence” between her
claimed arrival date in 1998 and the service of her NTA. 8
U.S.C. § 1229b(d)(1)-(2). Casset testified that she left
the country during the ten-year statutory period, but could
not recall--much less substantiate--her dates of return and
the duration of her exodus. She thus failed to provide the
basic information required to satisfy the elements for
relief. See 8 U.S.C. § 1229a(c)(4)(B) (requiring “specific
facts” of departure and entry to make a showing of
continuous presence).



                             4
     The agency therefore reasonably determined that neither
petitioner established ten years’ continuous physical
presence in the United States. 8 U.S.C. §§ 1229a(c)(4)(A),
1229b(d)(2).

     For the foregoing reasons, and finding no merit in
Casset and Kamara’s other arguments, we hereby DENY the
petition for review.

                           FOR THE COURT:
                           CATHERINE O’HAGAN WOLFE, CLERK




                             5